DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-4 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 12 of conflicting Patent No 11,303,954 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the pending application is generic to all that is recited in claim 1 of the conflicting Patent No. 11,303,954 B1. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example.
Table 1 illustrates the conflicting claim pairs:

Conflicting Patent No. 11,303,954 B1
1-5
1-5
1-5
12
Pending Application 14/461653
1
2
3
4


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 1 of the conflicting Patent No. 11,303,954 B1. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 11,303,954 B1
Claim 1 of Conflicting Application
Serial Number (17/687660)
Claim 1 of Pending Application
1. A digital television (TV) system comprising: 
1. A method, comprising: 
at least one mobile receiver comprising: at least one processor programmed with instructions to: receive a first digital TV broadcast stream; store, in at least one buffer, at least one period of the first stream prior to presenting the first stream; identify at least one packet discrepancy in the first stream; request, from at least one back channel source, data to cure the packet discrepancy; 
broadcasting digital TV signals to at least one mobile receiver; and 
receive the data from the back-channel source; insert the data into the buffer to cure the packet discrepancy; play the first stream from the buffer; receive a command to stop presenting digital TV on the mobile receiver; responsive to the command to stop presenting, continue to buffer at least one digital TV stream in the buffer; receive a command to commence playing digital TV on the mobile receiver; responsive to the command to commence playing and responsive to packets associated with the stream to be played not being in the buffer, begin to buffer packets of the stream to be played; play the stream to be played from the buffer; create a duplicate buffer of the stream to be played; and selectively switch to playing packets in the duplicate buffer.
sending replacement packets for defective or lost packets in the digital TV signals to the mobile receiver from a cellular telephony network or a Wi-Fi source.
2. The digital TV system of claim 1, wherein the back-channel source comprises at least one wireless telephony network.

3. The digital TV system of claim 1, wherein the back-channel source comprises at least one Wi-Fi source.

4. The digital TV system of claim 1, wherein the packet discrepancy comprises a missing packet.

5. The digital TV system of claim 1, wherein the packet discrepancy comprises a damaged packet.



	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20090288127 A1 to Corson in view of US Pub. No. 20120230651 A1 to Chen.
As to claim 1, Corson discloses a method, comprising: 
broadcasting digital TV signals to at least one mobile receiver (Corson Fig. 1-3, ¶0015, 0018, 0023, cell phone receiving content from OTA digital television broadcast system); and 
sending replacement packets for defective or lost packets in the digital TV signals to the mobile receiver from a Wi-Fi source (Corson Fig. 1-3, ¶0018, 0025, 0028, 0033, abstract, request from peer-to-peer network data via Wi-Fi to obtain the lost/incorrect/error packet and receiving the lost/incorrect/error packet from the peer device via Wi-Fi).
Corson does not expressly disclose a cellular telephony network.
Chen discloses a cellular telephony network (Chen Fig. 1, ¶0022, 0023, 0028, 0045, cellular system network).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Corson by a cellular telephony network as disclosed by Chen. The suggestion/motivation would have been in order to provide a plurality communications network including a wireless cellular network that allows missed replacement content to be received through a secondary network enhancing the user’s experience.
As to claim 2, Corson discloses sending replacement packets for defective or lost packets in the digital TV signals to the mobile receiver from a cellular telephony network (Corson Fig. 1-3, ¶0018, 0025, 0028, 0033, abstract, request from peer-to-peer network data via Wi-Fi to obtain the lost/incorrect/error packet and receiving the lost/incorrect/error packet from the peer device via Wi-Fi  and Chen Fig. 1, ¶0022, 0023, 0028, 0045, cellular system network)
As to claim 3, Corson discloses sending replacement packets for defective or lost packets in the digital TV signals to the mobile receiver from a Wi-Fi source (Corson Fig. 1-3, ¶0018, 0025, 0028, 0033, abstract, request from peer-to-peer network data via Wi-Fi to obtain the lost/incorrect/error packet and receiving the lost/incorrect/error packet from the peer device via Wi-Fi).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20090288127 A1 to Corson in view of US Pub. No. 20120230651 A1 to Chen and in further view of US Pub. No. 20200305031 A1 to Lee.
As to claim 4, Corson and Chen do not expressly disclose wherein the digital TV signals comprise advanced television systems committee (ATSC) 3.0 signals.
Lee discloses disclose wherein the digital TV signals comprise advanced television systems committee (ATSC) 3.0 signals (Lee Fig. 3, ¶0004, 0121, ATSC 3.0).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Corson and Chen by disclose wherein the digital TV signals comprise advanced television systems committee (ATSC) 3.0 signals as disclosed by Lee. The suggestion/motivation would have been in order to provide the next generation broadcasting standard using ASTC 3.0 based broadcasting thereby enhancing the user’s experience


Conclusion
Claims 1-4 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426